Citation Nr: 1142106	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by which the RO denied the Veteran's claim.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge in March 2011.  The Board observes that he had previously rescheduled a hearing set to take place in February 2011.  In any event, although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2011), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  


FINDING OF FACT

The Veteran's bilateral hearing loss manifested many years after separation from service and is not causally related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active duty service, and it may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in May 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In a December 2007 memorandum, the RO has documented is unsuccessful efforts to obtain the service treatment records and made a formal finding of the unavailability of service treatment records for the period from April 1982 to October 1989.  The record does contain the discharge medical examination report and the report of medical history as well as VA clinical records.  The Veteran was afforded a VA medical examination in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Law and Regulations 

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, to including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Discussion

Initially, the Board notes that the Veteran's service treatment records for the period from April 1982 to October 1989 are unavailable.  A December 2007 memorandum documents the RO's unsuccessful attempts to obtain the service treatment records.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

The only available records from the Veteran's period of active duty service are the medical history and medical examination reports completed for separation purposes.  The August 1989 report of medical history reveals no medical complaints whatsoever, and the Veteran specifically denied ear trouble.  The corresponding examination report contains no audiogram results, but the Veteran's "PULHES" physical profile amounted to a "picket fence" (i.e., all 1's), indicating a high level of medical fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system).

In November 1994, the Veteran enlisted in the Army National Guard.  In his report of medical history completed at that time, he failed to note any hearing loss.  On medical examination, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
25
LEFT
5
10
0
10
30

In August 2007, the Veteran was afforded a VA audiologic examination.  On examination, the Veteran reported acoustic trauma as well as excessive noise exposure in service.  Specifically, he maintained that he was exposed to ship noises such noise produced by generators.  Following service, the Veteran reported working as a police officer and that firearm training was required.  He also worked at a warehouse as a forklift operator.  He indicated that he used hearing protection during firearm training and during work at the warehouse.  Audiometric results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
70
LEFT
15
15
40
70
70

The examiner diagnosed, in pertinent part, bilateral hearing loss.  The examiner noted the 1994 audiometric results and indicated that those results showed hearing thresholds within normal limits in the right ear at 500 to 4000 hertz (HZ) with mild hearing loss at 6000 Hz.  It was indicated that the left ear hearing was within normal limits from 500 to 3000 Hz with a mild hearing loss at 4000 to 6000 Hz.  The examiner concluded that the hearing loss in the right ear is not related to noise exposure in service.  It was also concluded that the thresholds in the left ear at the time of separation showed a mild high frequency hearing loss, without the Veteran's medical information it cannot be determined if the mild hearing loss was a pre-existing condition or one that was incurred while in service and an opinion cannot be rendered based on the information available.  It appears that the conclusion regarding the left ear was based on the available 1994 audiometric report and the examiner erroneously referred to that report as a separation report when, in fact, it was a report related to enlistment in the Army National Guard. 

In an October 2007 written statement, the Veteran indicated that he did not pass his hearing test on separation from service.

In his April 2008 notice of disagreement, the Veteran asserts that he was exposed to loud noise constantly while aboard ship, where he slept above the boiler room.

Discussion

The Veteran may well have been exposed to unsafe noise levels in service.  However, the perfect PULHES score on separation along with the Veteran's failure to indicate hearing loss in his report of medical history at that time contradict his assertions regarding failing a hearing test on separation.  Thus, the Board does not find credible the Veteran's assertions regarding failing a hearing test on separation.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

The Veteran separated in October 1989.  Following service, the next hearing test of record is the one conducted in November 1994, which does not reflect hearing loss as defined in 38 C.F.R. § 3.385.  Hence, because the Veteran's hearing was apparently normal on separation and was again found to be in the normal range five years later in November 1994, the Board concludes that service connection for bilateral hearing loss on a presumptive basis is precluded.  38 C.F.R. §§ 3.307, 3.309(a).  The evidence does not show either the presence of hearing loss for VA purposes under 38 C.F.R. § 3.385 at the time of the 1994 audiometric testing and those results do not show hearing loss to a degree of 10 percent under the applicable rating criteria.  

Next, the Board will address the question of whether there is a direct nexus between the presently diagnosed bilateral hearing loss and service.  Certainly, the August 2007 VA examination results reflect current hearing loss.  38 C.F.R. § 3.385.  However, there is no showing of continuity of symptomatology from service to the present.  Indeed, hearing loss did not manifest until years later.  38 C.F.R. § 3.303(b).  Furthermore, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Here, bilateral hearing loss within the meaning of 38 C.F.R. § 3.385 was diagnosed many years after service, but the competent evidence indicates that there is no apparent nexus between current hearing loss and service.  As such and because no continuity of symptomatology is shown, service connection for the Veteran's hearing loss on a direct basis is denied.  38 C.F.R. § 3.303.

The Board acknowledges the Veteran's assertions regarding the origins of his bilateral hearing loss.  The Veteran is competent to describe symptoms such as decreased hearing, but as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of hearing loss that meets the criteria in 38 C.F.R. § 3.385 and whether there is a medical nexus between the current hearing loss and service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In any event, the Board finds that the conclusion of the VA audiologist, which is based on objective diagnostic testing and clinical examination, outweigh the Veteran's lay reports of his symptoms in determining whether he suffered from sufficient hearing loss in service or whether current hearing loss is related thereto.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Indeed, the Board emphasizes that the entirety of the competent evidence is against it.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


